                 Case 3:19-cv-06027-BHS Document 4 Filed 11/27/19 Page 1 of 3




 1                                                                               The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT FOR THE
 8
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT TACOMA
10
11
12 MEGHAN BAKER,                                                  CASE NO. 3:19-cv-06027-BHS
13                                       Plaintiff,
                                                                  NOTICE OF APPEARANCE
                                v.
14
   THOMAS B. MODLY, 1 Acting Secretary
15
   of the Navy,
16                     Defendant.
17
18 TO:        CLERK OF THE ABOVE-ENTITLED COURT; and
19
20 TO:        Meghan Baker
21            c/o Chalmers C. Johnson
              1155 Bethel Avenue
22            Port Orchard, Washington 98366
23
24            PLEASE TAKE NOTICE that defendant, Thomas B. Modly, Acting Secretary of

25 the Navy, without waiving the defenses of insufficient service of process, lack of
26
27
     1
       Thomas B. Modly is now the Acting Secretary of the Navy, and is therefore automatically substituted in his official
28   capacity as the proper defendant under Federal Rule of Civil Procedure 25.

      Notice of Appearance                                                                    UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
      3:19-cv-06027- 1
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
                Case 3:19-cv-06027-BHS Document 4 Filed 11/27/19 Page 2 of 3




1 jurisdiction, or any other defense in the above-entitled cause of action, hereby enters his
2
     appearance by and through the undersigned attorneys of record. You are advised that service
3
     of all further pleadings, notice, documents, or other papers herein, exclusive of original
4
5 process, may be made upon said defendant by serving the undersigned attorney at the
6
     address stated below.
7
            DATED this 27th day of November, 2019.
8
9                                              Respectfully submitted,
10
                                               BRIAN T. MORAN
11                                             United States Attorney
12
13
                                               s/ Sarah K. Morehead
14
                                               SARAH K. MOREHEAD, WSBA No. 29680
15                                             Assistant United States Attorney
                                               United States Attorney’s Office
16
                                               700 Stewart Street, Suite 5220
17                                             Seattle, Washington 98101-1271
                                               Phone: 206-553-7970
18
                                               Fax: 206-553-4067
19                                             Email: sarah.morehead@usdoj.gov
20
21
22
23
24
25
26
27
28

      Notice of Appearance                                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      3:19-cv-06027- 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 3:19-cv-06027-BHS Document 4 Filed 11/27/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2
            The undersigned hereby certifies that she is an employee in the Office of the United
 3
     States Attorney for the Western District of Washington and is a person of such age and
 4
 5 discretion as to be competent to serve papers;
 6
            It is further certified that on November 27, 2019, I electronically filed a Notice of
 7
     Appearance with the Clerk of the Court using the CM/ECF system, which will send
 8
 9 notification of such filing to the following CM/ECF participant(s):
10
            Chalmers Johnson            chalmers@gsjoneslaw.com
11
            I further certify that on November 27, 2019, I mailed by United States Postal Service
12
13 the Notice of Appearance to the following non-CM/ECF participant(s)/CM/ECF
14
     participant(s), addressed as follows:
15
16          -0-

17          Dated this 27th day of November, 2019.
18
19
                                                s/ Julene Delo
20                                              JULENE DELO, Legal Assistant
                                                United States Attorney’s Office
21
                                                700 Stewart Street, Suite 5220
22                                              Seattle, Washington 98101-1271
                                                Phone: (206) 553-7970
23
                                                Fax: (206) 553-4067
24                                              E-mail: julene.delo@usdoj.gov
25
26
27
28

      Notice of Appearance                                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      3:19-cv-06027- 3
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
